964 A.2d 299 (2009)
197 N.J. 501
In the Matter of Kevin J. CARLIN, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 11, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *300 08-134, concluding that KEVIN J. CARLIN of HAMILTON, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of three months for violating RPC 1.15(b) (failure to promptly deliver funds to client), RPC 1.16(d) (failure to refund unearned fee on termination of representation), and RPC 8.4(a) (violation or attempting to violate the Rules of Professional Conduct);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice, and that following restatement, respondent should practice law under supervision for a period of two years;
And good cause appearing;
It is ORDERED that KEVIN J. CARLIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 12, 2009; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that following respondent's reinstatement to practice, he shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.